Name: 93/502/EEC: Commission Decision of 1 September 1993 establishing deadlines for the communication of the results of the 1993 farm structure surveys to the Statistical Office of the European Communities
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural structures and production;  EU institutions and European civil service;  economic geography;  information and information processing
 Date Published: 1993-09-21

 Avis juridique important|31993D050293/502/EEC: Commission Decision of 1 September 1993 establishing deadlines for the communication of the results of the 1993 farm structure surveys to the Statistical Office of the European Communities Official Journal L 236 , 21/09/1993 P. 0013 - 0014COMMISSION DECISION of 1 September 1993 establishing deadlines for the communication of the results of the 1993 farm structure surveys to the Statistical Office of the European Communities(93/502/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (1), as last amended by Regulation (EEC) No 1057/91 (2), and in particular point 5 of Annex II thereto, Whereas point 5 of Annex II to Regulation (EEC) No 571/88 requires time limits for the communication of individual data to the Statistical Office of the European Communities by the Member States to be established in accordance with the procedure laid down in Article 15 of the said Regulation; whereas the uniform code to be used will be specified by the Statistical Office of the European Communites in agreement with the Member States; Whereas according to point 6 of Annex II Germany will not forward individual data; whereas according to point 8.1 Germany is obliged to supply the survey results in the form of the tables intended for the BDT tabular data bank; Whereas the importance of the structure survey results for the common agricultural policy makes it necessary to carry out the computer processing of the survey data and communication thereof to the Statistical Office of the European Communities as quickly as possible; Whereas the deadlines to be fixed for the communication of survey results to the Statistical Office of the European Communities must take into account the fact that the timetable for carrying out the survey's work is different between Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall communicate to the Statistical Office of the European Communities individual data from the surveys on the structure of agricultural holdings in accordance with Article 2 (1) and (2) of Regulation (EEC) No 571/88, using a uniform code specified by the Statistical Office of the European Communities in agreement with the Member States. 2. According to point 6 and 8.1 of Annex II to Regulation (EEC) No 571/88, Germany shall communicate to the Statistical Office of the European Communities the survey results of the surveys mentioned in paragraph 1 in the form of the tables intended for the BDT tabular data bank using a code specified by the Statistical Office of the European Communities in agreement with the Statistisches Bundesamt. Article 2 Member States shall communicate the results of the 1993 structure surveys, mentioned under Article 1 of the present Decision, as provided for pursuant to Article 2 (2) of Regulation (EEC) No 571/88, within 15 months after the data collection on the field has been finished, but, taking into account the timetables envisaged by Member States for the execution of the survey work, not later than by the following deadlines: /* Tables: see OJ */ Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 September 1993. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 56, 2. 3. 1988, p. 1. (2) OJ No L 107, 27. 4. 1991, p. 11.